DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary

Claims 1, 19, and 20 have been amended.  Now claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:

	The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information 


The prior art rejections – 35 U.S.C. 103 of claims 1-20 was previously withdrawn 
in the Final Office Action dated 9/3/2019 for the following reasons:
 	     
            Applicant’s arguments, see Remarks dated May 28, 2019, pages 10-12, with respect to 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-20 has been withdrawn. Further, Lee does not teach or suggest determining a load parameter for a contact center; comparing the load parameter to a threshold value for the contact center; and in response to the load parameter exceeding the threshold value, selecting a first set of deployable resources as recited in the pending claims. Perry is generally directed towards automating task scheduling and management. (See Perry, Abstract). Perry also fails to teach or suggest determining a load parameter for a contact center; 
 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Liu, et al., “Device-to-Device Communication in LTE-Advanced Networks: A Survey, IEEE Communication Surveys & Tutorials, IEEE Communications Surveys & Tutorials, 2014.
B.	Method and apparatus for modeling probability matching and loss sensitivity among human subjects in a resource allocation task (US 10133983 B1).
		

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624